Citation Nr: 1133784	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive respiratory disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a cerebral vascular accident.

6.  Entitlement to service connection for weakness in the left upper extremity, to include as secondary to a cerebral vascular accident.  

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966 and has served a number of periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard from 1989 to 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 


FINDINGS OF FACT

1.  The Veteran's right ankle disorder, chronic obstructive pulmonary disease, asthma, hypertension, cerebral vascular accident and weakness in the left upper extremity were not manifest during active duty service from 1963 to 1966; are not related to such service; and were not manifested to a compensable degree within any applicable presumptive period.

2.  A cervical spine disorder is not currently shown. 

3.  The Veteran's chronic obstructive pulmonary disease, asthma and hypertension are not related any to period of ACDUTRA.  

4.  The Veteran's right ankle disorder, cerebral vascular accident or weakness in the left upper extremity is not attributable to any period of ACDUTRA or INACDUTRA; weakness in the left upper extremity is not due to a service-connected disability.  

5.  The Veteran's bilateral hearing loss is at least in part attributable to the noise exposure encountered during periods of active service in the National Guard. 

6.  Tinnitus is a secondary condition to the Veteran's service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A right ankle disorder, was not incurred in or aggravated by service, nor is it attributable to active duty or to any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2010).

2.  Asthma was not incurred in or aggravated by service, nor is it attributable to active duty or to any period of ACDUTRA. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2010).

3.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service, nor is it attributable to active duty or to any period of ACDUTRA. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2010).

4.  Hypertension was not incurred in or aggravated by service, was not manifest to a compensable degree within one year of such service, nor is it attributable to active duty or to any period of ACDUTRA. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Residuals of a cerebral vascular accident was not incurred in or aggravated by service, nor is it attributable to active duty or to any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2010).

6.  Weakness in the left upper extremity was not incurred in or aggravated by service, is not attributable to active duty or to any period of ACDUTRA or INACDUTRA, nor is it attributable to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.310 (2010).

7.  A cervical spine disorder was not incurred in or aggravated by service, nor is it attributable to active duty or to any period of ACDUTRA or INACDUTRA, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2010).

8.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was attributable to ACDUTRA service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2010).

9.  Resolving all doubt in the Veteran's favor, tinnitus is secondary to the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same April 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted private treatment records as well as records from his service in the Air National Guard.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, the Board acknowledges that VA medical opinions were not obtained to determine the nature and etiology of any of the claimed disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit), in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that any of the claimed disorders occurred while on active duty, or during any period of ACDUTRA or INACDUCTRA. Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to the Veteran's claims for bilateral hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater with a diastolic pressure of less than 90 mm Hg. However, these readings must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson, 581 F.3d at 1313.  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran served on active duty in the Army from August 1963 to August 1966.  He has also served in the Kansas Air National Guard from May 1989 to August 2001.  He is claiming entitlement to service connection for asthma, COPD, hypertension, residuals of a stroke, to include diminished feeling in his left upper extremity, a cervical spine disorder and a right ankle disorder.  All of these claimed disorders, the Veteran asserts, are due to his service in the Air National Guard.  

Active Duty Service from 1963 to 1966

Although it is the Veteran's primary argument that his disorders are related to his National Guard service, the Board first considers whether entitlement is warranted from his period of active duty service with the Army from 1963 to 1966.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

First, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to the any of the claimed disorders on appeal or any symptoms reasonably attributed thereto.  Specifically, there was no indication of a cervical spine disorder or a right ankle disorder, nor were there any complaints of a cerebral vascular disorder or any related effects such as weakness in the extremities.  Moreover, at the time of his separation examination, his blood pressure was only 116/69 mm Hg.  Thus, hypertension was also not demonstrated while on active duty.  

The Veteran's separation physical examination in July 1966 is notable for his notation that he had a history of whooping cough, which was not noted on his entry physical examination in August 1963.  However, there are no treatment records from this period of active duty service to indicate that he was ever treated for such a disorder.  Moreover, the examining physician did not diagnose whooping cough upon separation.  Therefore, none of the claimed disorders were observed during this period of active duty service.    

Next, post-service evidence does not reflect symptomatology for any of these disorders for many years after service discharge.  Specifically, a respiratory disorder such as asthma or chronic obstructive pulmonary disease was not noted until a March 1993 pulmonary functioning test which indicated a "mild obstruction."  However, it is also noted that he denied any symptoms of asthma in October 1994, so the reliability of the March 1993 diagnosis may be questionable.  Nevertheless, the March 1993 pulmonary function test is still 27 years after he left active duty.  Therefore, continuous symptoms of asthma or chronic obstructive pulmonary disease were not shown since active duty service.  

Regarding the Veteran's hypertension, stroke, and limited use of the upper left extremity, these disorders were also not shown until many years after active duty.  Specifically, the first occasion where he exhibited diastolic blood pressure of 90 mm Hg or greater was not until October 1992, although it should be noted that he was not diagnosed with hypertension at that time.  In fact, is unclear whether he has ever been diagnosed fir this disability.  In any event, even presuming a diagnosis of hypertension based on the blood pressure reading in 1992, this is still approximately 26 years after he left active duty.  

Similarly, there are no indicated symptoms related to a cerebral vascular accident until the Veteran experienced such an episode in September 1999.  The evidence also indicates that there was no left upper extremity symptomatology until after the cerebral vascular accident.  Thus, both of these disorders were not evident until 33 years after he left active duty.  Therefore, continuous symptoms of hypertension, a cerebral vascular disorder or limited use of the left upper extremity have not been shown. 

Next, the evidence does not indicate the presence of a right ankle disorder until he injured it in August 1997, and 31 years after he left active duty.  Therefore, continuous symptoms of a right ankle disorder have not been shown.  

Finally, although the Veteran has submitted a claim of a cervical spine disorder, the post-service records do not indicate that he has ever been diagnosed with such a disorder.  To the contrary, a magnetic resonance imaging (MRI) study of the cervical spine in September 1999 was normal.  Moreover, at his hearing before the Board in October 2010, the Veteran was unable to recall a specific event where he hurt his cervical spine and he stated that no doctor had ever told him that he has had a cervical spine disorder.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

However, in this case, the Veteran has not asserted that any of his claimed disorders are attributable to his period of active duty service from 1963 to 1966.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  Moreover, the Board concludes that the Veteran does not have a diagnosed cervical spine disorder for which service connection may be granted, and the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute any of the Veteran's claimed disorders to his active duty from 1963 to 1966.  Moreover, no treating professional has suggested such a conclusion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection based on the Veteran's period of active duty service from 1963 to 1966.  As such, service connection is not warranted on this basis for any of the claimed disorders.

National Guard Service from 1989 to 2001

Next, the Board has also considered the applicability of the Veteran's service in the Kansas Air National Guard from 1989 to 2001.  However, service connection is also not warranted on this basis.  

The Veteran has asserted that the Air National Guard was his full-time employment from 1989 to 2001.  However, the Board points out that National Guard duty is distinguishable from other Reserve service, in that a members of the National Guard may be called to duty by the governor of their State.  Specifically, members of the National Guard only serve the federal military when they are formally called into the military service of the United States.  At all other times, "National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 

Therefore, to have basic eligibility for Veterans' benefits based on a period of duty as a member of a State's National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Here, the evidence does not indicate that the Veteran was ordered to Federal service by the President, nor has he performed "full-time duty" under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Significantly, there are no other Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) forms indicating active duty service other than the service discussed above.  

Nevertheless, the Veteran may also be eligible for benefits as a "Veteran" under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) based on any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA  during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  However, under 38 U.S.C. §§ 101 and 1112-1137, the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, the evidence indicates that the Veteran completed 104 days of ACTUDRA from May 1989 to May 1990 and 98 days of ACTUDRA from May 1990 to May 1991.  However, he never did any more that 30 days of ACDUTRA for any of the remaining years of National Guard service.  

The Board first considers the Veteran's claimed diseases, to include chronic obstructive pulmonary disease, asthma and hypertension, which are eligible for service connection through ACTUDRA only.  The National Guard and private treatment records to not indicate a respiratory disorder of any sort until March 1993 at the earliest, although is noted that he denied symptoms of asthma in October 1994.  Moreover, the Veteran was not treated for hypertension at least through March 2000.  

Thus, by the time either disease was manifest, the Veteran was performing less than one month of ACTUDRA per year, and the evidence does not indicate any specific events that occurred during these periods of ACDUTRA that would have caused or aggravated his respiratory disorders or his hypertension.  Therefore, service connection is not warranted on this basis for these disorders. 

With regard to the Veteran's claimed disorders of a cerebral vascular accident, left hand disorder and right ankle disorder, the Board considers these "injuries" for purposes of 38 C.F.R. § 3.6, as they are disorders that can be attributed to a specific incident.  Therefore, the Veteran's periods of ACDUTRA and INACDUTRA may be collectively considered.  However, service connection is also not warranted for these disorders as the Veteran was not on a period of ACDUTRA or INACDUTRA at the time of his injuries.  

Specifically, the Veteran's National Guard treatment records indicate that he experienced a cerebral vascular accident on the night of September 25 to 26, 1999, which led to symptoms of weakness in the left upper extremity.  However, his Air National Guard point summary indicates that he was on INACDUTRA only on September 11 and 12, 1999.  Moreover, the evidence does not indicate any aggravation of these disorders in subsequent periods of ACDUTRA or INACDUTRA. Therefore, as the Veteran was not on INACDUTRA or ACTUDRA at the time of his cerebral vascular accident and subsequent weakness in the left upper extremity, service connection is not warranted on this basis.  

Similarly, according to a letter submitted to the United States Department of Labor in December 1997, the Veteran stated that he injured his right ankle on August 21, 1997.  According to his point credit summary, the Veteran only served and on ACDUTRA from August 4 to 6, 1997.  Moreover, the evidence does not indicate any aggravation of these disorders in subsequent periods of ACDUTRA or INACDUTRA. Therefore, as the Veteran was not on INACDUTRA or ACTUDRA at the time of his right ankle sprain, service connection is not warranted on this basis

Finally, the Board has considered the Veteran's assertions that the weakness in his left upper extremity is related to his cerebral vascular accident.  However, for the reasons discussed above, the Board has determined that his cerebral vascular accident is not related to active duty service or to any period of ACDUTRA or INACDUCTRA, and cannot service-connected.  Thus, service connection for weakness in his left upper extremity on a secondary basis under 38 C.F.R. § 3.310 is not for application.

The Board has considered the Veteran's statements relating his claimed disorders to his National Guard service.  However, the Veteran is not competent to provide testimony regarding the etiology of his claimed disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the disorders on appeal are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, any unsubstantiated statements regarding the claimed etiology of the Veteran's chronic obstructive pulmonary disease, asthma, residuals of a stroke, hypertension or right ankle disorder would lack competency.  

Hearing Loss and Tinnitus

With regard to the Veteran's claims for bilateral hearing loss and tinnitus, the Board addresses these separately, as service connection shall be granted in view of his National Guard service.  Specifically, when he enlisted in the National Guard, the Veteran underwent an audiological evaluation in June 1989 which indicated substantially normal tonal thresholds.  In fact, no tonal threshold was observed to be in excess of 10 dB at any frequency in either ear.  

However, by the time of a periodic audiological evaluation in August 1991, the Veteran's tonal thresholds had increased significantly in both ears.  Specifically, by this time, he exhibited a tonal threshold of 40 and 55 dB in the left and right ear, respectively, at 5000 Hz.  These tonal thresholds also indicate impaired hearing for VA purposes under 38 C.F.R. § 3.385.  

According to his National Guard point credit summary, the Veteran performed 202 days of ACDUTRA from May 1989 to May 1991.  Put another way, he spent approximately one-third of his first two years of service in the Air National Guard on ACDUTRA working in the proximity of fighter jet aircraft, where his tonal thresholds shifted 55 dB in the right ear and 30 dB in the left ear.  Given the severity of this shift in such a relatively short period of time, the Board determines that it is at least as likely as not that at least some of this hearing loss was caused during his ACDUTRA service.  Therefore, service connection for bilateral hearing loss is warranted on this basis.

Regarding the claim for entitlement to service connection for tinnitus, the Board concludes that this disorder should also be granted.  Specifically, although the Veteran stated at his hearing before the Board that his tinnitus began in approximately 2003, the competent evidence indicates that it has actually been present since at least 1996.  

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Here, the Veteran's bilateral hearing loss is consistent with the noise exposure encountered while on active duty.  Moreover, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic obstructive pulmonary disease, asthma, a right ankle and cervical spine disorder, a cerebral vascular accident or weakness or the and there is no doubt to be otherwise resolved.  As such, these appeals are denied.  However, the Board also finds it is at least as likely as not that the Veteran's tinnitus is attributable to his active service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a right ankle disorder is denied.

Service connection for asthma is denied.

Service connection for chronic obstructive pulmonary disease is denied.  

Service connection for hypertension is denied.

Service connection for residuals of a cerebral vascular accident is denied.

Service connection for weakness in the left upper extremity, to include as secondary to a cerebral vascular accident is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


